Citation Nr: 9901021	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1969.

In an August 1997 statement, the veteran asserted that the 
regional office (RO) had made an unmistakable error in 
denying his claim for service connection for a right inguinal 
hernia.  The issue of whether a prior rating decision 
contained clear and unmistakable error, which is not 
inextricably intertwined with the issue on appeal, was not 
developed by the RO for appellate review and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed January 1996 determination, the RO 
concluded that new and material evidence had not been 
presented to reopen the veterans claim for service 
connection for a hernia.

2.  Additional evidence submitted since the ROs January 1996 
determination is cumulative or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the ROs January 1996 determination 
that new and material evidence had not been presented to 
reopen the veterans claim for service connection for a 
hernia is not new and material; the decision is final and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans Appeals (Board) finds that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of the Department of 
Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).


I.  Factual Background

Service medical records reveal that the abdomen and viscera 
(to include hernia) were clinically evaluated as normal upon 
entrance examination on July 19, 1968.  The veteran reported 
that he had not had a rupture or hernia.  On August 29, 1968, 
the veteran complained of a mass in his inguinal region.  A 
right indirect inguinal hernia was observed.  It was noted 
that it had existed prior to service.  In September 1968, the 
veteran admitted that he had had a rupture since the age 
of fourteen, although he had denied it upon induction into 
service.  An examination revealed a large indirect inguinal 
hernia.  A Medical Board determined that the veteran was 
medically unfit for further military service as a result of a 
right indirect inguinal hernia that had existed prior to 
entry on active duty and had not been aggravated by active 
duty.

In his July 1971 claim, the veteran reported that his 
indirect inguinal hernia had had its onset in July 1968 or 
August 1968.

VA hospitalization records reveal that the veteran underwent 
a sigmoidoscopy and a right inguinal herniorrhaphy in August 
1971.  An indirect hernia was found.

In an October 1971 unappealed rating decision, the RO denied 
the claim for service connection for a postoperative right 
inguinal hernia because the hernia had preexisted service and 
had not been aggravated during service.

In August 1995, the veteran requested to reopen his claim for 
service connection for a hernia that had been incurred in 
approximately November 1968.

In a January 1996 letter, the RO notified the veteran that it 
had denied his request to reopen his claim for service 
connection for a hernia.  The veteran did not appeal the 
determination.

The evidence submitted since the ROs January 1996 denial of 
the veterans request to reopen his claim consists of 
statements from the veteran and his siblings.

In a January 1998 statement, the veterans sisters reported 
that the veteran had not had a hernia prior to entering 
service, but had developed a hernia in 1968.  One of the 
veterans brothers reported that that the veteran had not had 
a hernia at any time prior to entering service.  A second 
brother reported that the veteran had not been suffering from 
a hernia at the time that he had joined the military in 1968.

The veteran has reported that he was discharged from service 
because of a right inguinal hernia, which had resulted from 
an-service injury when he had carried excessive weight in a 
combat backpack during basic training.  In addition, he 
states that he ruptured his abdomen as a result of the man-
carrying phase of basic training.  He reports that he did not 
have a hernia prior to entering service.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In order to reopen a previously and finally disallowed claim 
(decided by the Board or RO) there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when the credibility of the [new] evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.


III.  Analysis

The statements from the veterans siblings are new in that 
they were not previously of record.  However, as laypersons, 
they are not medically qualified to render opinions with 
respect to diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, their 
statements are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).

The veterans report that his hernia was incurred in 1968 
after he entered service is cumulative of his prior 
contentions and is not new and material.  See 38 C.F.R. 
§ 3.156(a).  His description of the circumstances of his 1968 
injuries is new in that it was not previously of record.  
However, the contemporaneous medical evidence from 1968 does 
not reflect reports of injuries, but contains findings that a 
right indirect inguinal hernia had existed prior to entry on 
active duty and had not been aggravated by active duty.  
Furthermore, the veteran is not medically qualified to render 
opinions with respect to diagnosis and etiology.  See 
Espiritu, 2 Vet. App. at 494-5.  Thus, the veterans 
statements are not so significant that they must be 
considered in order to fairly decide the merits of the claim 
and are not new and material.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for a right inguinal hernia, 
service connection remains denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
